Citation Nr: 1004353	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-04 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) 
from January 4, 1996 to June 11, 1996, from June 20, 1998 to 
July 3, 1998 and from March 11, 2000 to March 24, 2000 with 
further unspecified periods of service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on September 26, 
2008 , which vacated an February 2008 Board decision and 
remanded the case for additional development.  The issue 
initially arose from a July 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
case for additional development in December 2008.

It has been asserted on both the Appellant's January 2006 
substantive appeal and in October 2008 correspondence from 
the Appellant's representative, that the Appellant's right 
knee disability causes a marked interference with 
unemployment and sought a remand for development of a claim 
of entitlement to a total disability rating based on 
individual unemployability (TDIU).  This issue is referred 
to the RO for initial adjudication and development.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

A remand is required in regards to the Appellant's service 
connection claim in order to ensure that there is a complete 
record upon which to decide the Appellant's claim so that he 
is afforded every possible consideration. 
As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the Court, are applicable to this appeal.

The Court has held that a remand by the Board confers on the 
Appellant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  The Court in Stegall has indicated, moreover, that 
if the Board proceeds with final disposition of an appeal, 
and the remand orders have not been complied with, the Board 
itself errs in failing to ensure compliance.  Id. at 271.  
Thus, while the Board regrets the additional delay in this 
case, the case must be returned to the RO to request records 
from the Social Security Administration (SSA).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  VA 
law provides that active military, naval, or air service 
includes any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
INACDUTRA during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.6(a), (d) (2009); Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  The Court has held that VA service 
connection compensation presumptions do not apply with only 
ACDUTRA or INACDUTRA service.  Id. at 477-78.

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2009).  Service connection for a person on 
inactive duty for training is permitted only for injuries, 
not diseases, incurred or aggravated in line of duty.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  

In summary of the claim, the Appellant filed service 
connection for a right knee disability which he contends is 
a result of a fall he sustained while playing basketball 
during ACDUTRA in March 2000.  Service treatment records 
show treatment for a right knee injury in April 1998.  It is 
not clear whether the appellant was on ACDUTRA at the time.  
Service treatment records also show that the Appellant did 
have a right knee injury in March 2000, and a line of duty 
determination noted that the injury occurred during ACDUTRA.  
Treatment records at the time of the March 2000 injury 
diagnosed sprain and contusion.  Private treatment records 
note treatment for the right knee in 2004 with surgery in 
November 2005.

In the December 2008 Board remand the Board directed the RO 
attempt to verify the Appellant's periods of ACDUTRA and 
INACDUTRA through official sources, and to continue efforts 
to locate records until it was reasonable certain that 
further efforts would be futile.  The RO requested records 
from Defense Personnel Records Imaging System (DPRIS), and 
received National Guard records in March 2009.  The records 
do not indicate specific ACDUTRA dates, nor does the 
evidence contain an end date for reserve service, if service 
has ended.  The RO sent a request to the 175th Maintenance 
Company in March 2009, but did not receive a response.  Two 
prior requests to the 175th in May and July 2005 appear to 
have also gone unanswered.  A request to the South Carolina 
Army National Guard returned an April 2009 response that the 
Appellant's name could not be found as having been a member, 
and remarked that if the Appellant was a member for certain 
to provide the name of the Appellant's unit and city/town.  
The response also noted that if the Appellant had training 
in Fort Jackson then his records would be in St. Louis.  
There is no indication in the claims file of other attempts 
to secure records or ACDUTRA/INACDUTRA dates through 
official sources and there is no official finding of 
unavailability by the RO.  On remand additional follow-
through attempts should be made, and if the records are 
unavailable, the RO should make an official finding of 
unavailability.

In the December 2008 Remand, the Board directed the RO to 
obtain from the SSA any pertinent records, as well as the 
medical records relied upon for any determinations, or to 
document the unavailability of any documents.  It was noted 
in a December 2004 private treatment record that the 
Appellant would need to continue disability benefits for the 
three months he would be unable to work following surgery.  
Although the September 2009 supplemental statement of the 
case noted "No Social Security Administration records", the 
basis for this statement is not evident in the claims 
folder.  There is no indication in the record that the RO 
attempted to obtain SSA records for the Appellant.  On 
remand an attempt to obtain any SSA records should be 
undertaken, and any SSA records found should be added to the 
claims file.

The claims file contains records from private treatment at 
Nova Care Rehabilitation, and Piedmont Medical Center; 
however, the records are limited, and in the case of 
Piedmont, consist of an itemized bill.  On remand, the RO 
should request that the Appellant supply authorization and 
consent to obtain records from these facilities, and attempt 
to obtain any relevant treatment records from them.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
for the claim currently on appeal has 
been fully complied with and satisfied.

2.  The RO should attempt to verify the 
Appellant's periods of ACDUTRA and 
INACDUTRA while in service with the Army 
National Guard and to obtain copies of 
all available service treatment records 
and service personnel records from the 
appropriate custodian for the period 
from January 1996 to the present.  The 
RO should continue its efforts to locate 
such records until it is reasonably 
certain that such records do not exist 
and further efforts would be futile, and 
at such time the RO should issue a 
formal finding of unavailability.  The 
Appellant and his attorney should be 
notified of the RO's unsuccessful 
attempts, as well as any further actions 
taken.

3.  The RO should attempt to obtain SSA 
records pertinent to the Appellant's 
claim.  If the SSA records are not 
available, that fact should be 
documented by SSA and entered in the 
claims file.

4.  The RO should contact the Appellant 
and his attorney and obtain the names, 
addresses and approximate dates of 
treatment for all medical care 
providers, VA and non-VA, who treated 
the Appellant for his right knee since 
1996.  Specifically the RO should 
request that the Appellant provide 
consent and authorization forms for 
treatment by Nova Care Rehabilitation, 
and the Piedmont Medical Center.

5. After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable 
laws and regulations and on the basis of 
all the evidence on file.  If any 
benefit sought remains denied, the 
Appellant and his attorney should be 
furnished a supplement statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



